UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA, Case No, 21-6!-400-NLH-2,

Vv, ORDER
SAIDAH A, DAVIS

 

Defendant.

 

 

Pursuant to Rule 5(f) of the Federal Rules of Criminal Procedure, and as set forth on
record durj + ait .. 18 May

the record during the initial appearance of the defendant on this day of
2021, in the presence of both the prosecutor and defense counsel in this matter, the Court
confirms the United States’ continuing obligation to produce all exculpatory evidence to the
defendant pursuant to Brady v, Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to
do so. Failing to do so in a timely manner may result in consequences, including, but not limited
to, the Court’s order to produce information, the granting of a continuance, the exclusion of

evidence, adverse jury instructions, dismissal of charges, contempt proceedings, or sanctions by

the Court.

OO

Hom Karen M, Williams
United States Magistrate Judge

 

 

 

 

 
